DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 
Response to Arguments
The Examiner called the applicant’s representative and informed that the case would be allowable if terminal disclaimer is filed. The applicant’s representative requested the examiner to send office action for the applicant to reply.  
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
Amended to Claim 1-4, 6, 9-12 and 14 has been acknowledged. Claims 1-16 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10775489 in view of Manor (US 2008/0129546 A1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10775489 in view of Manor (US 2008/0129546 A1). 
The table below shows a summary of the Analogy and Difference in Claims of the Application vs Patent #10775489 (Application 15/665,663)
 
Current Application 
Patent
Claim analogy
16/984,246
10,775,489
Claim 1 of the instant application is disclosed by Claim 1 of the patent ‘489. 
Claim 1 of the instant application differs the patent ‘489 by stating “a first time” and “second time” with the “tine delay”, which essentially has the same meaning. The second time has to occur at a time delay after the first time.  

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to determine angle of arrival instead of velocity, from digital parameters of two signals for radar detection.



at a first time, the first frame of chirps including a first chirp and a second chirp; and generate a first digital signal in response to receiving a reflection of the first frame of chirps; a second radar transceiver IC configured to: transmit a second frame of chirps at a second time, wherein the second time is based on an elapsed time from a start of the first chirp in the first frame of chirps and a second chirp in the first frame of chirps; and generate a second digital signal in response to receiving a reflection of the second frame of chirps; and a processor coupled to the first radar transceiver IC and the second radar transceiver IC, the processor configured to determine an angle of arrival of an object based on the first digital signal and the second digital signal.
1. A radar system comprising: a first radar transceiver integrated circuit (IC) configured to: transmit a first frame of chirps, the first frame of chirps including a first chirp and a second chirp; and generate a first digital signal in response to receiving a reflection of the first frame of chirps; a second radar transceiver IC configured to: transmit a second frame of chirps at a time delay, wherein the time delay is based on an elapsed time from a start of the first chirp in the first frame of chirps and a second chirp in the first frame of chirps; and generate a second digital signal in response to receiving a reflection of the second frame of chirps; and a processor coupled to the first radar transceiver IC and the second radar transceiver IC, the processor configured to determine a velocity of an object based on the first digital signal and the second digital signal.
Claim 2 of the instant application is disclosed by Claim 2 of the patent ‘489.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have 
angle of arrival of the object using the combined range-Doppler array.
2. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleave corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; perform Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combine the range-Doppler arrays to form a combined range-Doppler array, wherein the processor is configured to determine the velocity  of the object using the combined range-Doppler array.
Claim 3 of the instant application is disclosed by Claim 3 of the patent ‘489.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to determine angle of arrival instead of velocity, from the combined range-Doppler array of two signals for radar detection.
3. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; perform Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combine the range-Doppler arrays to generate a combined range-Doppler array, wherein the processor is configured to determine the angle of arrival of the object based on the combined range-Doppler array and the range-Doppler arrays.
3. The radar system of claim 1, wherein the processor is further configured to: perform range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; perform Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combine the range-Doppler arrays to generate a combined range-Doppler array, wherein the processor is configured to determine the velocity of the object based on the combined range-Doppler array and the range-Doppler arrays.
Claim 4 of the instant application is disclosed by Claim 4 of the patent ‘489.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants 
angle of arrival of an object, the processor is further configured to: compute a first angle of arrival estimate for the object based on the combined range-Doppler array; compute a second angle of arrival estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and compute the angle of arrival of the object based on the first angle of arrival estimate and the second angle of arrival estimate.
4. The radar system of claim 3, wherein to determine the velocity of an object, the processor is further configured to: compute a first velocity estimate for the object based on the combined range-Doppler array; compute a second velocity estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and compute the velocity of the object based on the first velocity estimate and the second velocity estimate.
identical
5. The radar system of claim 1, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
5. The radar system of claim 1, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
Claim 6 of the instant application is disclosed by Claim 6 of the patent ‘489.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to determine angle of arrival instead of velocity, from the systematic phase offsets between the two signals for radar detection.
6. The radar system of claim 1, wherein the processor is further configured to operate in a calibration mode to determine systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC, wherein the systematic phase offsets are used in determining the angle of arrival of the object.
6. The radar system of claim 1, wherein the processor is further configured to operate in a calibration mode to determine systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC, wherein the systematic phase offsets are used in determining the velocity of the object.

7. The radar system of claim 6, wherein to determine a systematic phase offset, the processor is further configured to find a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determine the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
7. The radar system of claim 6, wherein to determine a systematic phase offset, the processor is further configured to find a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determine the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
identical
8. The radar system of claim 6 wherein to determine a systematic phase offset, the processor is further configured to identify a stationary object in a field of view of the radar system, wherein to identify the stationary object, the radar system is configured to: find a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; find a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; find a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determine that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determine the systematic phase offset based on the first phase difference and the second phase difference.
8. The radar system of claim 6 wherein to determine a systematic phase offset, the processor is further configured to identify a stationary object in a field of view of the radar system, wherein to identify the stationary object, the radar system is configured to: find a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; find a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; find a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; find a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determine that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determine the systematic phase offset based on the first phase difference and the second phase difference.

Claim 9 of the instant application differs the patent ‘489 by stating “a first time” and “second time” with the “tine delay”, which essentially has the same meaning. The second time has to occur at a time delay after the first time.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to determine angle of arrival instead of velocity, from digital parameters of two signals for radar detection.

9. A method comprising: initiating transmission of a first frame of chirps at a first time by a first radar transceiver integrated circuit (IC), the first frame of chirps including a first chirp and a second chirp; initiating transmission of a second frame of chirps by a second radar transceiver IC at a second time, wherein the second time is based on an elapsed time from a start of the first chirp in the first frame of chirps and a start of the second chirp in the first frame of chirps; generating first digital signal by the first radar transceiver IC in response to receiving reflected chirps of the first frame of chirps; generating second digital signal by the second radar transceiver IC in response to receiving reflected chirps of the second frame of chirps; and determining an angle of arrival of an object based on the first digital signal and the second digital signal.
9. A method comprising: initiating transmission of a first frame of chirps by a first radar transceiver integrated circuit (IC), the first frame of chirps including a first chirp and a second chirp; initiating transmission of a second frame of chirps by a second radar transceiver IC at a time delay, wherein the time delay is based on an elapsed time from a start of the first chirp in the first frame of chirps and a start of the second chirp in the first frame of chirps; generating first digital signal by the first radar transceiver IC in response to receiving reflected chirps of the first frame of chirps; generating second digital signal by the second radar transceiver IC in response to receiving reflected chirps of the time delayed second frame of chirps; and determining a velocity of an object based on the first digital signal and the second digital signal.


Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to determine angle of arrival instead of velocity, from the combined range-Doppler array of two signals for radar detection.
10. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleaving corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; performing Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combining the range-Doppler arrays to form a combined range-Doppler array; and determining the angle of arrival of the object using the combined range-Doppler array.
10. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; interleaving corresponding range arrays of the first digital signals and the second digital signals to generate interleaved range arrays; performing Doppler FFTs on each interleaved range array to generate a range-Doppler array for each range array; and combining the range-Doppler arrays to form a combined range-Doppler array; and determining the velocity of the object using the combined range-Doppler array.
Claim 11 of the instant application is disclosed by Claim 11 of the patent ‘489.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to determine angle of arrival instead of velocity, from the combined range-Doppler array of two signals for radar detection.
11. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; performing Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combining the range-Doppler arrays to generate a combined range-Doppler array; and determining the angle of arrival of the object based on the combined range-Doppler array and the range-Doppler arrays.
11. The method of claim 9, further comprises: performing range fast Fourier transforms (FFTs) on each digital signal to generate a range array for each digital signal; performing Doppler FFTs on each range array to generate a range-Doppler array for each digital signal; and combining the range-Doppler arrays to generate a combined range-Doppler array; and determining the velocity of the object based on the combined range-Doppler array and the range-Doppler arrays.

12. The method of claim 11, wherein determining the angle of arrival further comprises: computing a first angle of arrival estimate for the object based on the combined range-Doppler array; computing a second angle of arrival estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and computing the angle of arrival of the object based on the first angle of arrival estimate and the second angle of arrival estimate.
12. The method of claim 11, wherein determining the velocity further comprises: computing a first velocity estimate for the object based on the combined range-Doppler array; computing a second velocity estimate for the object based on phase differences of a peak corresponding to the object in corresponding range-Doppler arrays of the first digital signals and the second digital signals; and computing the velocity of the object based on the first velocity estimate and the second velocity estimate.
identical
13. The method of claim 9, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
13. The method of claim 9, wherein the first radar transceiver IC is coupled to a first transmit antenna and a first receive antenna and the second radar transceiver IC is coupled to a second transmit antenna and a second receive antenna.
Claim 14 of the instant application is disclosed by Claim 14 of the patent ‘489.

Determining velocity or angle of arrival from two digital signals in Radar systems is obvious variants and is a well-known practice in the art.  Therefore it would have been obvious to estimate first and second angle of arrival instead of estimating first and second velocity, from the combined range-Doppler array, and compute the angle of arrival of two signals for radar

14. The method of claim 9, wherein determining an angle of arrival further comprises using systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC in determining the angle of arrival of the object.
14. The method of claim 9, wherein determining a velocity further comprises using systematic phase offsets between corresponding receive channels of the first radar transceiver IC and the second radar transceiver IC in determining the velocity of the object.

15. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: finding a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determining the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
15. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: finding a first peak corresponding to a known stationary object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a time delay from transmission of the first frame; and determining the systematic phase offset based on a difference between a phase at the first peak and a phase at the second peak.
identical
16. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: identifying a stationary object in a field of view of the radar system by: finding a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; finding a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; finding a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determining that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determining the systematic phase offset based on the first phase difference and the second phase difference.
16. The method of claim 14, wherein the radar system determines a systematic phase offset when operated in a calibration mode by: identifying a stationary object in a field of view of the radar system by: finding a first peak corresponding to an object in a first range-Doppler array generated responsive to receiving first reflected chirps of a first test frame of chirps in a first receive channel of the first radar transceiver IC; finding a second peak corresponding to the first peak in a second range-Doppler array generated responsive to receiving second reflected chirps of a second test frame of chirps in a receive channel corresponding to the first receive channel of the second radar transceiver IC, the second test frame transmitted at a first time delay from transmission of the first test frame; finding a third peak corresponding to the object in a third range-Doppler array generated responsive to receiving third reflected chirps of a third test frame of chirps in the first receive channel of the first radar transceiver IC; finding a fourth peak corresponding to the third peak in a fourth range-Doppler array generated responsive to receiving fourth reflected chirps of a fourth test frame of chirps in the receive channel corresponding to the first receive channel of the second radar transceiver IC, the fourth test frame transmitted at a second time delay from transmission of the third test frame; and determining that the object is stationary when a first phase difference at the first peak and the second peak is sufficiently similar to a second phase difference at the third peak and the fourth peak; and determining the systematic phase offset based on the first phase difference and the second phase difference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manor (US2008/0129546 A1) discloses that an angle of arrival of an object based on the first digital signal and the second digital signal (para 18: each signal is amplified in the transceiver and then forwarded to the ADC 26 of processor unit 20…ADC 26 converts each sample of the first and second signal, which are analog signals, into a digital signal to provide first and second digitized signals respectively…each of the first and second digitized signals is then propagated to DSP 28…DSP 28 processes the signals and extracts several parameters from the two signals such as the angle of arrival and range of the target; para 46:  at step 614, the target detection vector 
    PNG
    media_image1.png
    19
    16
    media_image1.png
    Greyscale
 and linear angle of arrival vector 
    PNG
    media_image2.png
    17
    21
    media_image2.png
    Greyscale
 are used to obtain a 2D position vector of each target vehicle. In addition, the position of each vehicle is tracked to determine the vehicle's velocity vector).”
Jansen (US 2015/0153445 A1) discloses multichip automotive radar system, a radar chip for such a system, and a method of operating such system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648